Exhibit 10.5



     cfs logo color [image_001.jpg]

Helping You Do More of What You Do Well!

 

 

5300 N. Braeswood, #370          Phone 713 780 0806

Houston, TX 77096-3317          Fax 800 861 1175

www.clearfinancials.com          E mail steven@clearfinancials.com

              July 9, 2013



 

 

Pat Ginther

Owner

Brown Book Shop, Inc.

1517 San Jacinto

Houston, TX 77002

 

Dear Pat:

 

It was a pleasure to meet with you today and discuss the findings in our report.
This letter is an amendment (the “Amendment”) to our engagement letter dated
April 9, 2013 (the “Agreement”).

 

Clear Financial Solutions, Inc. (“Firm”) will provide the following services to
Brown Book Shop, Inc. (“Client”), effective July 15, 2013:

 

ØStore management services – general manager duties

ØBookkeeping services – provided by CFS

ØOnline marketing management

ØHuman resources and payroll management

ØLogistics – automation, etc

ØLeasing support and project management

ØAggressive sales management

 

Our efforts would be led by Noah Davis and Steven Plumb, with Noah primarily
responsible for the day to day performance of these services.

 

1.Our fee for these services would be as follows:

 

1.1.Base management fee of $12,500 per month, due on the 1st of the month, plus
reasonable expenses as defined below, plus;

 

1.2.Quarterly Bonus fee equal to 7 per cent of all book sales in excess of the
Base Sales (“Book Sales Bonus”). During 2013, the Base Sales will exclude sales
to ASME and NEC. Therefore, if no additional sales are produced beyond the Base
Sales, taking into account ASME and NEC activity, then no bonus is paid, plus;

 

1.3.Bonus fee equal to 10 percent of any incremental sub lease income derived
from subleasing additional space in the building currently under lease to Client
(“Lease Bonus”).

 

1.4.The Base Sales is defined as the average of the sales recorded in the months
of April 2013, May 2013 and June 2013 which is equal to $111,492.00.

 

1.5.In addition, Client will reimburse Firm up to $200 per month for reasonable
expenses such as travel, mileage, photocopies, long distance, postage and
supplies. This does not include airfare between Los Angeles and Houston, which
is included in the base fee.

 



 1 

 

 

2.The term of the contract is for one year and is automatically renewed unless
written notice is provided to Firm 60 days in advance of the end of the term.
Parties agree to maximize their relative positions in 9 months.

 

3.However, either Client or Firm may cancel the contract after 125 days without
cause, and all obligations under this agreement shall terminate.

 

4.Offer to Purchase Client

 

4.1.During the first eight months of this Agreement, in the event Client
receives a bona fide written offer (the “Purchase Offer”) to purchase either the
Client or the majority of the assets of Client and Client wishes to accept such
Purchase Offer, Client will forward the same to Firm, who will have 15 days from
the date it has received a copy of the Purchase Offer from Client (Offer
Period”) to exercise this Right of First Refusal to purchase the Client or
majority of the assets of the Client as the case may be in accordance with all
of the terms of said Purchase Offer; provided, however, (i.) the feasibility
period will be at least 10 days even if a shorter feasibility period is
contained in the Purchase Offer; and (ii) any such contract with Firm shall have
the following language even if it is not contained in the Purchase Offer:

 

4.2.SELLER AND PURCHASER EACH STIPULATE AND AGREE THAT (A) PURCHASER IS A
SOPHISTICATED PURCHASER OF BUSINESSES AND ASSETS SIMILAR TO THOSE OF SELLER, (B)
THE TERMS OF THIS SECTION 4 ARE A MATERIAL PART OF THIS AGREEMENT AND HAVE BEEN
SPECIFICALLY READ AND UNDERSTOOD BY PURCHASER, (C) THIS AGREEMENT, INCLUDING,
WITHOUT LIMITATION, THIS SECTION 4 HAS BEEN FREELY NEGOTIATED, AND (D) PURCHASER
HAS BEEN REPRESENTED BY LEGAL COUNSEL IN CONNECTION WITH THIS AGREEMENT. THE
PROVISIONS OF THIS SECTION 4 SHALL SURVIVE CLOSING.

 

4.3.At any time during the Offer Period, Firm may accept the Firm Offer by
giving written notice of such acceptance to Client In the event that the Firm
Offer is not accepted during the Offer Period and in the manner provided for
herein, Client may sell the Client and/or Assets to the Purchaser without regard
to this right of first refusal.

 

5.Confidentiality

 

The Firm and its agents agree to treat the Client’s information as confidential.

 

6.Other

 

6.1     The Firm has not been engaged to provide, nor will it provide, any
attestation services, such as auditing, review or compilation services under
this contract.

 

6.2     Client and its subsidiaries or affiliates, agree not to solicit for
employment or outside contracting any employee or contractor of the Firm. Client
must request permission from the Firm to discuss possible employment
opportunities with a Firm employee or contractor. If Client hires an employee or
contractor of the Firm without seeking permission to speak to the Firm
contractor or employee, Client will pay the Firm a fee equal to the 100% of the
annual full time compensation of the employee or contractor hired by the Client.
If Client seeks permission to speak to a Firm employee or contractor prior to
initiating conversations with said employee or contractor, and Client
subsequently hires the Firm employee or contractor, Client will pay Firm a fee
of 75% of the annual full time compensation of the employee or contractor. Any
fees due under this clause are payable prior to the first day of employment of
the Firm employee or contractor with Client.

 



 2 

 

 

  7. Guarantee

 

Firm represents and warrants to Company that all services, work and deliverables
to be performed hereunder shall be performed in a professional and workmanlike
manner to the highest industry standards. Firm makes no guarantees or
representations regarding any particular result or outcome based on services
provided.

 

8.Other Matters

 

8.1.Based upon the terms and conditions contained in this Agreement, you are
engaging Firm to perform business and management consulting services at such
places and times as may be reasonably agreed to by Firm. It is expressly
understood and agreed that no provisions of this Agreement, nor any act of the
parties, shall be interpreted to create any relationship between Firm and Client
other than that of independent contractor. Each party agrees to keep
confidential the proprietary information of the other party that may be learned
during the course of providing or receiving services under this Agreement. Firm
agrees he will not disclose any proprietary or confidential information acquired
from the Company under this Agreement, including trade secrets, business plans
and confidential or other information which may be proprietary to the Client.
This Agreement shall commence on first date referenced above and shall continue
indefinitely until such time as either Firm or the Client terminates the
Agreement as provided below. Client shall process payments to Firm bi-weekly for
all undisputed invoices presented by Firm under this Agreement but in no case
shall Firm be paid later than fifteen (15) days after the receipt of such
undisputed invoices.

 

8.2.The parties agree that this Agreement constitutes the entire Agreement
between the Client and the Firm and that it supersedes any and all prior or
contemporaneous Agreements between the parties, either written or oral, with
respect to the transactions contemplated within this Agreement. This Agreement
may be modified or amended only by an instrument in writing and signed by all
the parties to this Agreement. Any waiver of the terms and conditions of this
Agreement must be in writing and signed by all the parties to this Agreement and
any such waiver will not be construed as a waiver of any other terms and
conditions of this Agreement. A waiver by either party as to any particular
breach will not constitute or be considered as a waiver of any similar or other
breach or default thereafter. The parties agree that the term of this contract
is one year. This contract will automatically renew after one year unless
cancelled in writing by Client 60 days in advance of the term of the contract.

 

8.3.The Client expressly understands and agrees that the Firm, or any of its
employees, will not be prevented or barred from rendering services of the same
nature as or a similar nature to those described in this Agreement, or of any
nature whatsoever, for or on behalf of any person, firm, corporation or entity
other than the Client regardless of the nature of the business of the other
person, The Client understands and agrees that the Firm will not be prevented or
barred from retaining other persons or entities to provide services of the same
nature as or similar nature to those described in this Agreement or of any
nature whatsoever.

 

8.4.This Agreement is governed exclusively by Texas substantive law without
reference to Texas choice of law rules. The parties agree that all disputes
arising out of or related to this Agreement must be litigated in the state
district courts of Harris County, Texas, which the parties agree shall be the
exclusive forum for any and all litigation between them. The Client expressly
agrees that it is subject to personal jurisdiction in Texas for any and all
disputes between the parties. The Client further agrees that subject matter
jurisdiction for any and all disputes between the parties lies exclusively in
the Texas state courts.

 



 3 

 

 

8.5.Please be aware, however, that none of the services provided can be relied
upon to detect errors, irregularities, or illegal acts that may exist. However,
we will inform the appropriate level of management of any errors that come to
our attention or any irregularities or illegal acts that come to our attention.

 

8.6.If you are in agreement, please sign the agreement and remit the first
month’s fee, of $12,500.

 

8.7.We are prepared to begin this work immediately.

 

8.8.Client agrees to allow Firm to announce them as a new client in the Firm’s
newsletter.

 

8.9.All invoices are due 15 days from the date of the invoice.

 

8.10.Attorneys’ Fees. If at any time a Party hereto shall employ counsel to
commence, defend or intervene, file a petition, complaint, answer, motion or
other pleadings, or to take any other action in or with respect to any suit or
proceeding (bankruptcy or otherwise) relating to this Agreement, or to enforce
any rights of such Party hereunder, then, in each of such events, the prevailing
party, upon entry of a final judgment by a Court having jurisdiction, agrees to
pay reasonable attorneys’ fees and any expenses, costs and charges relating
thereto.

 

Please indicate your acceptance of the above understanding by signing below. A
copy is enclosed for your records. If your needs change during the year, the
nature of our services can be adjusted appropriately. Likewise, if you have
special projects with which we can assist, please let us know. We look forward
to a long-term and mutually-beneficial relationship with Brown Book Shop, Inc.

 

Sincerely,

Clear Financial Solutions, Inc. by

 

 

/s/ Steven M. Plumb

Steven M. Plumb, CPA

 

Reviewed and accepted:

 

 



/s/ Pat Ginther



Pat Ginther

Owner

Date 7/9/13  

 

 

 

 

 



 4 



